DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 3/22/2021.  Claims 1-3 and 5-20 are pending.  Claims 1-3 and 5-9 have been amended.  Claims 11-19 are withdrawn from further consideration.  Claim 20 is new.
The interpretation of the “ultraviolet (UV) light supply unit” under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendment.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-2 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Niihara (JP 2007-273598) is withdrawn in response to Applicant’s amendment.  Accordingly, the rejection of claims 3-9 under 35 U.S.C. 103 as being unpatentable over Niihara in view of Wang (US 6,135,838) and Negoro et al.  (US 8,877,076) is also withdrawn.
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite ends of the lamp tube" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim because, based on the disclosure, it should not refer to the previously recited “opposite ends of the horizontal portion” (emphasis added).  For examination purposes, the limitation is interpreted as “a pair of connectors installed on opposite ends of the lamp tube.
Claim 20 recites “[t]he nozzle unit of claim 1” which is indefinite because it is unclear if claim 20 is intended to refer to “the apparatus of claim 1” or “the nozzle unit of claim 11,” for instance.  Since the claim depends from claim 1, it will be interpreted as if it refers to the apparatus of claim 1 and to have all of the limitations of claim 1.  If the intent is to merely claim a subcombination of the nozzle unit in claim 1 or to refer to claim 11, then the claim should be considered to be withdrawn for being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niihara (JP 2007-273598; cited by Applicant) in view of Wang (US 6,135,838) and Negoro et al.  (US 8,877,076).
Regarding claims 1-3, and 10, Niihara discloses an apparatus for processing a substrate, the apparatus comprising: a processing vessel having a processing space inside (machine translation, paragraph 24); a substrate support unit configured to support and rotate the substrate in the processing vessel (2); a nozzle unit configured to dispense a processing liquid onto the substrate; and an arm on which the nozzle unit is installed (10), wherein the nozzle unit comprises: a nozzle configured to dispense the processing liquid (3, 13), and an ultraviolet (UV) lamp configured to emit UV light to activate radicals of the processing liquid dispensed on the substrate (25, 26); and an arm actuator configured to move the arm (11), wherein the arm includes a lamp mounting part including a receiving space in which the UV lamp is provided, a bottom of the receiving space is open and faces the substrate, the receiving space includes an enclosed space (interior of 3 is a hollow receiving space which is broadly and reasonably open at the bottom where it is hollow and is enclosed by a quartz glass 29; paragraphs 27-28).
Niihara further discloses the UV irradiation device is a cold cathode UV lamp (26), but does not expressly disclose a lamp tube having a U-shape that comprises a horizontal portion parallel to the substrate and vertical portions vertically extending upward from opposite ends of the horizontal portion, and a pair of connectors installed on the opposite ends of the lamp 
Wang discloses a UV lamp (Figure 4A) having a quartz glass tube or side lime glass tube (112) is vacuum sealed at both ends (col. 9, lines 17-51), and heating filaments (113) at both ends of the tube are connected with external heating pins (114).  Wang also discloses the lamp can be fabricated into different shapes, such as a cylinder tube type, circular type, and u-shaped type (Figures 3A-3C).  Negoro discloses a substrate treating apparatus having a heater head (35) and an infrared lamp (38) therein, the lamp having vertical straight portions (44, 45) connected to a lower horizontal annular portion (43), and this orientation allows the lamp to evenly apply the infrared radiation to a front surface of a wafer (col. 22, lines 51-65).
Because it is known in the art to fabricate a UV light as claimed, and to shape and orient a lamp in the claimed manner with respect to a substrate surface, and the results of the modification would be predictable, namely, providing a UV light in a known manner and which can evenly apply radiation to the substrate surface, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a lamp tube having a U-shape that comprises a horizontal portion parallel to the substrate and vertical portions vertically extending upward from opposite ends of the horizontal portion, and a pair of connectors installed on the opposite ends of the lamp tube, and the horizontal portion of the lamp tube is at the bottom of the receiving space, and the pair of connectors are sealed 
It is noted that dispensing processing liquid, activating radicals of the processing liquid, and the processing liquid comprising ozone water or deionized water is intended use, and the apparatus of modified Niihara would be capable of performing the claimed intended use.  The claimed intended use must result in a structural difference in order to patentably distinguish the claimed invention from the prior art.
Claims 5-9 are considered to be met by the combination of Niihara, in view of Wang and Negoro, which results in: wherein the lamp tube is formed of a material transmitting the UV light emitted from the lamp tube (Wang: col. 9, lines 17-51);  wherein the lamp tube is formed of a material including quartz glass (Wang: col. 9, lines 17-51); wherein the UV lamp further comprises a reflector configured to direct the UV light emitted from the lamp tube toward the substrate (Niihara: 27); wherein the reflector comprises a reflective surface formed of a flat surface or a curved surface (Niihara: see Figure 2); wherein the UV light supply unit further comprises: a lamp protection tube mounted on the lamp tube to surround and protect the lamp tube (Niihara: outer wall of 3).

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  See the above discussions regarding the interpretation of claims 1 and 20.
the prior art does not disclose, or render obvious, the apparatus as defined by the combination of claims 1 and 20.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Niihara (JP 2007-273598; cited by Applicant) in view of Wang (US 6,135,838) and Negoro et al.  (US 8,877,076), to further include the arrangement of the receiving space, another space, partition wall, and lamp tube as recited.
It is also noted that Applicant has requested rejoinder of the withdrawn claims upon indication of allowable subject matter, but rejoinder is not considered to be appropriate for the withdrawn claims because they are a subcombination and do not include all of the limitations of an allowable claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711